DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “the equalization passage” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 28 recites the limitation “the equalization passage” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 28 recites the limitation "the equalization ports" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the equalization ports” in claim 28, line 2, should read –the one or more equalization ports--.
Claim 28 recites the limitation “the equalization channel” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2011/0006239 (“Gerlich”).
Regarding claim 1, Gerlich discloses a seat assembly for a valve, the seat assembly comprising: 
a diaphragm (6) defining a first diaphragm end (top end, relative to the figure) and a second diaphragm end (bottom end, relative to the figure), the diaphragm comprising a diaphragm end wall (bottom wall of diaphragm 6, see annotated figure below) at the second diaphragm end, the diaphragm end wall defining an inner diaphragm end wall surface (surface, which abuts diaphragm guide 2) and an outer diaphragm end wall surface (sealing surface 19), wherein the diaphragm further comprises a diaphragm sidewall (7) coupled to the diaphragm end wall and extending from the first diaphragm end to the second diaphragm end, wherein the outer diaphragm end wall surface defines a diaphragm sealing surface (19), a diaphragm step (step defined between surface 19 and rim 7), and a head pad (pad delimited by sealing lip 20), the diaphragm step defined between the diaphragm sealing surface and the diaphragm sidewall, the diaphragm step adjacent to the head pad; and 
a diaphragm guide (“sealing body” 2) comprising a guide disc (disc abutting diaphragm 6; see annotated figure below) and a guide stem (11), the guide stem monolithically formed with the guide disc (see paragraph [0024]), the guide disc defining an inner guide disc surface (inner surface of diaphragm guide 2 against which spring 4 abuts) and an outer guide disc surface (outer surface of diaphragm guide 2, which abuts diaphragm 6), the outer guide disc surface abutting the inner diaphragm end wall surface.  

    PNG
    media_image1.png
    832
    779
    media_image1.png
    Greyscale

Regarding claim 2, Gerlich discloses the seat assembly defining a seat assembly axis (longitudinal axis extending through guide stem 11 and central hole 12; see annotated figure above) through a center of the guide disc (disc abutting diaphragm 6; see annotated figure above); and the guide stem (11) extends from the guide disc axially along the seat assembly axis.  
Regarding claim 3, Gerlich discloses the diaphragm (6) further comprises a diaphragm sidewall (7) coupled to the diaphragm end wall (see annotated figure above) and extending from the first diaphragm end (top end, relative to the figure) to the second diaphragm end (bottom end, relative to the figure), the diaphragm further comprising a diaphragm flange (15) extending radially outward from the diaphragm sidewall at the first diaphragm end.  
Regarding claim 6, Gerlich discloses the diaphragm (6) comprises a resilient material (although Gerlich does not explicitly describe the material makeup of the diaphragm 6, the diaphragm must be formed of sufficiently resilient material to allow flexing of flange 7 between the valve open and closed positions) and the diaphragm guide (2) comprises a rigid material (although Gerlich does not explicitly describe the material makeup of the diaphragm guide 2, the diaphragm guide must be sufficiently rigid as to allow guided movement of the guide stem 11 along guide bore 12).  
Regarding claim 10, Gerlich discloses the diaphragm guide (2) further comprises a guide sidewall (2b) extending (upwardly, relative to the orientation of the figure) from an outer periphery of the guide disc (disc abutting diaphragm 6; see annotated figure above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich, as applied to claim 1 above, in view of US2015/0260306 (“Arnold”).
Regarding claims 4 and 5, Gerlich discloses the seat assembly an annular outer disc lip (2b) extending from the inner guide disc surface (inner surface of diaphragm guide 2 against which spring 4 abuts), wherein the annular outer disc lip is concentric to the guide stem (11).
Gerlich does not disclose the guide disc defining an annular inner disc lip extending from the inner guide disc surface, wherein the annular inner disc lip is concentric to the guide stem.  
Arnold teaches (see fig. 7) a guide disc (704) defining an annular inner disc lip (see annotated fig. 7, below) extending from an inner guide disc surface (top surface of guide disc 704, relative to the orientation of fig. 7) and an annular outer disc lip (see annotated fig. 7, below) extending from the inner guide disc surface, wherein the annular inner and outer disc lips are concentric to the guide stem; and wherein an annular disc groove (see annotated fig. 7, below) is defined between the annular inner and outer disc lips.  

    PNG
    media_image2.png
    993
    837
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by configuring the diaphragm guide disc to have concentric annular inner and outer disc lips defining an annular disc groove therebetween, as taught by Arnold, so as to prevent unwanted movement of the spring.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich, as applied to claim 1 above, in view of US2017/0146137 (“Koelzer”).
Regarding claim 9, Gerlich illustrates the guide disc (2) being attached to the diaphragm end wall (wall of diaphragm 6 defining surface 19); however, Gerlich fails to disclose the attachment being made by a fastener.
Koelzer teaches (see paragraph [0028]) a seat assembly having a guide disc (56), which is attached to a diaphragm end wall (68) by a fastener (“adhesive”; see paragraph [0028]), more specifically an adhesive.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by fastening the guide disc to the diaphragm end wall by an adhesive, as taught by Koelzer, so as to better prevent misalignment within the seat assembly.
Claim(s) 11, 14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Arnold.
Regarding claim 11, Gerlich discloses a valve comprising: 
a valve body (mainly defined by 1 and 16) defining an inlet cavity region (23) and an outlet cavity region (24); 
a bonnet (3) coupled to valve body; and 
a seat assembly configured to move between an open orientation (where surfaces 19 and 22 are separated) and a closed orientation (where surfaces 19 and 22 are in abutment; see position illustrated in the figure), the seat assembly comprising a diaphragm (6) and a diaphragm guide (2), the diaphragm guide defining a guide disc (disc abutting diaphragm 6; see annotated figure below) and the diaphragm defining a diaphragm end wall (wall defining surface 19), a spring (4) biasing the seat assembly to the closed orientation, a first spring end (bottom end, relative to the orientation of the figure) of the spring secured to the guide disc by the engagement of the first spring end with a surface (contact face 2a) of the guide disc, wherein the diaphragm further comprises an annular diaphragm flange (15) retained between the bonnet and the valve body (flange 15 is clamped between housing part 16 and groove 14 of bonnet 3), the guide disc abutting the diaphragm end wall (see figure); 
wherein, in the open orientation, fluid is permitted to flow between the inlet and outlet cavity regions, and in the closed orientation, fluid is prohibited from flowing between the inlet and outlet cavity regions.  

    PNG
    media_image1.png
    832
    779
    media_image1.png
    Greyscale

Gerlich does not disclose the first spring end of the spring secured to the guide disc by the engagement of the first spring end with a disc groove of the guide disc.
Arnold teaches (see fig. 7) a first spring end (bottom end, relative to the orientation of fig. 7) of a spring (see annotated fig. 7, below) secured to a guide disc (704) by the engagement of the first spring end with a disc groove (see annotated fig. 7, below) of the guide disc.

    PNG
    media_image3.png
    993
    740
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by configuring the spring to engage a disc groove of the guide disc, as taught by Arnold, so as to prevent unwanted movement of the spring.
Regarding claim 14, Gerlich discloses the diaphragm guide (2) further comprises a guide stem (11) extending from the guide disc (disc portion defining surface 2a); the bonnet (3) comprises a bonnet post defining a bonnet bore (12); and the guide stem slidably engages the bonnet bore and is configured for linear movement within the bonnet bore. 
Regarding claim 26, Gerlich discloses the valve body (mainly defined by 1 and 16) further defines a valve body groove (annular groove defined in body part 16 defining shoulder against which bonnet 3 abuts);
the bonnet (3) defines a bonnet groove (14); and
the diaphragm flange (15) is configured to be received within the bonnet groove and valve body groove (see figure).

    PNG
    media_image4.png
    832
    779
    media_image4.png
    Greyscale

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Arnold, as applied to claim 11 above, and further in view of US4517803 (“Jamison”).
Regarding claim 12, Gerlich discloses the bonnet (3) and valve body (mainly defined by 1 and 16) define an upper chamber (5).
However, Gerlich is silent to disclosing a control system configured to adjust the pressure in the upper chamber.  
Jamison teaches (see fig. 1) a valve having a bonnet (36) and a valve body (mainly defined by 16 and 26) define an upper chamber (54); and a control system (mainly defined by 44 and 46) configured to adjust a pressure in the upper chamber (see col. 3, lines 18-26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by configuring the upper chamber to have a pressure adjusted by a control system, as taught by Jamison, so as to have better regulate opening and closing of the valve.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Arnold, as applied to claims 11 and 14 above, and further in view of US4715578 (“Seltzer”).
Regarding claims 15 and 16, Gerlich discloses the guide stem slidably engaging the bonnet bore (12).
However, Gerlich does not disclose a guide bushing engaged with the bonnet post, the guide bushing defining a bushing bore, the guide stem slidably engaging the bushing bore; wherein: the guide bushing defines an outer bushing surface; the outer bushing surface defines bushing threading; the bonnet post defines an inner sidewall surface; the inner sidewall surface defines bonnet threading; and the bushing threading of the guide bushing is configured to mate with the bonnet threading of the bonnet.  
Seltzer teaches (see fig. 1) a valve comprising a guide bushing (46) engaged with a bonnet post (post defining threaded bore with which guide bushing 46 is engaged), the guide bushing defining a bushing bore (bore through which guide stem 44 extends), a guide stem (44) slidably engaging the bushing bore;
wherein: the guide bushing defines an outer bushing surface (threaded exterior surface of guide bushing 46); the outer bushing surface defines bushing threading (exterior threading of guide bushing 46); the bonnet post defines an inner sidewall surface (radially inner surface defining female threading, which engages male threading of guide bushing 46); the inner sidewall surface defines bonnet threading (female threading, which engages male threading of guide bushing 46); and the bushing threading of the guide bushing is configured to mate with the bonnet threading of a bonnet (16).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by employing a guide bushing threadingly engaged with the bonnet post, the guide bushing defining a bushing bore, the guide stem slidably engaging the bushing bore, as taught by Seltzer, so as to be capable of using a material, which allows easier sliding of the guide stem.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of US2016/0327964 (“Kiesbauer”).
Regarding claims 18 and 19, Gerlich discloses a valve opened by a method comprising: 
providing the valve, the valve comprising an inlet cavity region (23), an outlet cavity region (24), an upper chamber (5), and a seat assembly separating the upper chamber from the inlet and outlet cavity regions, the seat assembly comprising a monolithic diaphragm guide (2) and a diaphragm (6), the monolithic diaphragm guide comprising a guide disc (portion forming abutment surface 2a) abutting the diaphragm; 
decreasing the pressure in the upper chamber (via port 13; although Gerlich does not explicitly describe decreasing the pressure, it is common knowledge that a valve assembly disposed in a turbocharger housing is actuated by a vacuum pressure or negative pressure sourced from an engine intake manifold; see US2014/0166130 (“Jin”), paragraph [0025] for details on the vacuum pressure/negative pressure port 32); 
sliding a guide stem (11) of the monolithic diaphragm guide within a bonnet bore (12) of the valve; and 
disengaging a diaphragm sealing surface (19) of the diaphragm from a valve body sealing surface (22) of the valve to allow fluid flow from the inlet cavity region to the outlet cavity region.
However, Gerlich is silent to disclosing the method comprising detecting a first pressure at a port within the inlet cavity region and a second pressure at a port in the outlet cavity region; and
wherein decreasing the pressure in the upper chamber comprises operating a control system to release fluid from the upper chamber.
Kiesbauer teaches (see fig. 1) controlling pressure in an upper chamber (32) by operating a control system (at least partially defined by “position controller” 50) to release fluid from the upper chamber, and the control system receiving signals detecting a first pressure at a port within the inlet cavity region and a second pressure at a port in the outlet cavity region (see paragraph [0035]), to process diagnostic information therefrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gerlich by controlling pressure in the upper chamber by operating a control system, and detecting a first pressure at a port within the inlet cavity region and a second pressure at a port in the outlet cavity region, to calculate the pneumatic control signal and/or the diagnostic information dependent up on at least one of the selection comprising process fluid pressure in the inlet, process fluid pressure in the outlet, and the process fluid temperature, as taught by Kiesbauer.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerlich in view of Kiesbauer, as applied to claims 18 and 19 above, and further in view of Seltzer.
Regarding claim 20, the combination of Gerlich and Kiesbauer discloses sliding the guide stem (Gerlich, 11) of the monolithic diaphragm guide (Gerlich, 2) within the bonnet bore (Gerlich, 12) of the valve comprises sliding the guide stem linearly along the bonnet bore.
The combination of Gerlich and Kiesbauer does not disclose a guide bushing engaged with the bonnet bore; and sliding the guide stem of the monolithic diaphragm guide within the bonnet bore of the valve comprises sliding the guide stem linearly along the guide bushing.
Seltzer teaches (see fig. 1) a valve comprising a guide bushing (46) engaged with a bonnet bore (bore of bonnet 16 within which bushing 46 is threadingly engaged); and sliding a guide stem (44) of a diaphragm guide (43) within the bonnet bore of the valve comprises sliding the guide stem linearly along the guide bushing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Gerlich and Kiesbauer by employing a guide bushing engaged with the bonnet bore and sliding the guide stem linearly along the guide bushing, as taught by Seltzer, so as to be capable of using a material, which allows easier sliding of the guide stem.
Claim(s) 21, 23, 25, 27 and 28, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US4893645 (“Augustinas”) in view of FR2920165 (“Lollia”).
Regarding claim 21, Augustinas discloses a valve comprising 
a valve body (22) defining an inlet cavity region (24) and an outlet cavity region (26); 
a bonnet (30) coupled to valve body and defining an upper chamber (chamber defined between diaphragm 32 and bonnet 30 within which spring 70 is disposed), the bonnet defining a bonnet bore (recess defined in portion 72, through which spring 70 extends); 
a seat assembly movable between an open orientation (position where diaphragm 32 is separated from seating surface 28) and a closed orientation (see position of fig. 2) and defining an equalization pathway (at least partially defined by ports 66 and 68) extending from the inlet cavity region to the upper chamber, the seat assembly comprising a diaphragm (32) and a monolithic diaphragm guide (60), the monolithic diaphragm guide defining a guide disc (see disc portion of monolithic diaphragm guide 60 in annotated fig. 2, below) and a guide stem (see portion of monolithic diaphragm guide 60 through which equalization pathway 68 is defined in annotated fig. 2, below), the diaphragm defining a diaphragm end wall (wall of diaphragm 32, which abuts disc portion of monolithic diaphragm guide 60), the guide disc abutting the diaphragm end wall; 
a depressurization pathway (at least partially defined by 76) extending from the upper chamber to the outlet cavity region; and 
a solenoid system (16) comprising a plunger (86), the plunger movable between a closed position (position where seal 84 abuts seat 82 as illustrated in fig. 2), wherein the depressurization pathway is sealed, and an open position (position where seal 84 is lifted from seat 82), wherein the depressurization pathway is unsealed.  

    PNG
    media_image5.png
    1015
    892
    media_image5.png
    Greyscale

Augustinas does not disclose the guide stem being configured to slide through the bonnet bore.
However, Lollia teaches a monolithic diaphragm guide (at least partially defined by 7 and 28), the monolithic diaphragm guide defining a guide disc (see annotated fig. 1, below) and a guide stem (28), the guide stem configured to slide through a bonnet bore (14) of a bonnet (15), a biasing spring being disposed about the guide stem.

    PNG
    media_image6.png
    617
    687
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Augustinas by configuring the monolithic diaphragm guide to have the guide stem side through the bonnet bore and the biasing spring disposed about the guide stem, as taught by Lollia, so as to have a diaphragm with better guided movement between open and closed positions.
Regarding claim 23, the combination of Augustinas and Lollia discloses the equalization pathway (Augustinas, at least partially defined by ports 66 and 68) comprises an equalization hole (Augustinas, see hole through diaphragm 32 through which stem of diaphragm guide 60 extends, as modified by Lollia, 28, above) formed through the diaphragm (Augustinas, 32) and an equalization passage (Augustinas, 68, as modified by Lollia, passage extending through guide stem 28, above) formed through the diaphragm guide (Augustinas, 60, as modified by Lollia,  to have guide stem 28 disposed in the bonnet bore).  
Regarding claim 25, Augustinas discloses the solenoid system (16) further comprising a solenoid (88) and a spring (106), the spring biasing the plunger (86) to the closed position (position where seal 84 abuts seat 82 as illustrated in fig. 2) and the solenoid configured to generate a magnetic field to move the plunger to the open position (position where seal 84 is separated from seat 82).
Regarding claim 27, the combination of Augustinas and Lollia discloses the equalization passage (Lollia, passage extending through guide stem 28) begins at a surface of the diaphragm end wall (Augustinas, 58) facing the guide disc (Lollia, guide disc monolithically formed with guide stem 28).
Regarding claim 28, the combination of Augustinas and Lollia discloses the equalization passage (Lollia, passage extending through guide stem 28) defines one or more equalization ports (Lollia, port at end of hollow stem 28, opening into the bonnet bore) formed in the diaphragm guide (Augustinas, 60, as modified by Lollia above to have guide stem 28, which is guided by the bonnet bore), the equalization ports extending from the equalization channel (Augustinas, 68) to the upper chamber (Augustinas, chamber defined between diaphragm 32 and bonnet 30).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustinas in view of Lollia, as applied to claim 21 above, and further in view of US2020/0056633 (“Weingarten”).
Regarding claim 24, the combination of Augustinas and Lollia discloses the depressurization pathway (Augustinas, at least partially defined by 76) comprises a depressurization port (Augustinas, port extending through seat 82) formed through the bonnet (Augustinas, 30) and a depressurization channel (Augustinas, channel extending through tube 80) formed through the bonnet, a sealing ring (Augustinas, 78) and the valve body (Augustinas, 22).
The combination of Augustinas and Lollia does not disclose the depressurization channel being formed through the diaphragm; however, Weingarten teaches (see fig. 2) a valve having a depressurization pathway comprising a depressurization port (108) formed through a bonnet (102) and a depressurization channel (channel extending between port 108 and port 112) formed through the bonnet, a diaphragm (114), and a valve body (116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Augustinas and Lollia by configuring the depressurization channel to extend through a portion of the diaphragm, as taught by Weingarten, so as to provide a valve with a depressurization channel that does not require an additional sealing ring.
Response to Arguments
Applicant’s arguments with respect to claim(s) April 19, 2022, have been fully considered.
With regards to the prior art rejection of claim 1 over Gerlich, Applicant’s amendments overcome the previous rejection; however, upon further consideration, claim 1 stands rejected over Gerlich under a different interpretation of the claimed invention, more specifically with relation to the parts of the diaphragm, see rejection above.
With regards to the prior art rejection of claim 21 over Augustinas, Applicant’s amendments have overcome this rejection; however, a new grounds of rejection over Augustinas in view of Lollia is applied to the claim(s).  More specifically, Augustinas teaches a guide stem (28), which is slidingly guided through a bonnet bore (bore of bonnet 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Augustinas to incorporate this feature to better guide the diaphragm through opening and closing positions.
With regards to the prior art rejection of claim 11 over Gerlich in view of Arnold, Applicant’s amendments overcome the previous rejection; however, upon further consideration, claim 11 stands rejected over Gerlich in view of Arnold under a different interpretation of the claimed invention, more specifically with relation to the parts of the diaphragm, see rejection above.
With regards to the prior art rejection of claim 18 over Gerlich in view of Jamison, Applicant' s amendment has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding the previous combination(s) is/are moot.
With regards to the prior art rejection(s) of the dependent claims, since Applicant’s arguments are only directed to the subject matter of the independent claims, these arguments are addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753